
	
		II
		111th CONGRESS
		1st Session
		S. 2418
		IN THE SENATE OF THE UNITED STATES
		
			October 29, 2009
			Mrs. Hagan introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To suspend temporarily the duty on acrylic or modacrylic
		  synthetic filament tow.
	
	
		1.Acrylic or modacrylic
			 synthetic filament tow
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Acrylic filament tow containing 85 percent or more by weight of
						acrylonitrile units and 2 percent or more but not over 3 percent of water, raw
						white (undyed), crimped, with an average filament decitex of 4.1 (plus or minus
						10 percent) and an aggregate filament measure in the tow bundle from 660,000 to
						1,200,000 decitex, with a length greater than two meters (provided for in
						subheading 5501.30.00)FreeNo changeNo changeOn or before 12/31/2011
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
